This is a claim for a refund of a portion of the inheritance tax assessed and paid in the estate of J. M. Jackson, deceased, late of White County, Illinois. Said decedent died a resident of said county, February 17, 1921, and by his will which was thereafter in said county duly admitted to probate, devised certain property to the claimant herein, a nephew of said decedent. Pursuant to proper inheritance tax proceedings, the County Judge of said county entered an order February 21, 1923, assessing a total inheritance tax in the estate of $1,118.00, all of which was assessed against the interest received by this claimant under said will. Said tax, together with interest at the rate of six per cent per annum from the date of decedent’s death, February 17, 1921, to-wit, $1,-252.15 was by the claimant herein duly paid to the County Treasurer of said county, who in due course transmitted the same to the State Treasurer, with the exception of certain amounts lawfully paid out of said tax on the orders of the County Judge. Thereafter it was discovered that through mistake and inadvertence the rate of taxation prescribed by the amendment toj section 1 of the Inheritance Tax Law, taking effect July 1, 1921, to-wit, six per cent, was imposed, whereas this decedent having died February 17, 1921, the rate established by the amendment of 1919, in force July 1, 1919, to-wit, three per cent should have been imposed. And by consent of all parties including the Attorney General, the County Court of White County entered an order modifying the original order of the County Judge, and fixing the tax against the interest of this claimant at $559.00, which sum plus interest from decedent’s death until date of payment, to-wit, $626.08, is the correct amount of inheritance tax and interest to which the State is entitled in said estate. These facts being shown by the records of the County Court of "White County, the Attorney General and the State Treasurer, the Attorney General has consented to an award in the sum of the difference between the amount paid and the amount actually due, to-wit, $626.07. This Court, therefore, hereby awards the claimant herein the sum of -$626.07, without interest.